29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Keith E. RHUE, Appellant.
No. 94-1507.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 12, 1994.Filed:  July 21, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Keith Rhue appeals following his conviction and sentence after entering a conditional plea of guilty to armed bank robbery in violation of 18 U.S.C. Sec. 2113(a) and (d).  Rhue contends that a search warrant used to obtain evidence from his apartment was not based on probable cause.  He also contends that incriminating statements he made to officers and which the officers used to secure a second search warrant, resulting in the seizure of further incriminating evidence, were obtained after he had requested counsel during a custodial interrogation session.  The district court1, adopting the report and recommendation of a magistrate judge,2 denied Rhue's motions to suppress.


2
Our careful review of the record discloses that the district court committed no error of fact or law and that a full opinion would lack precedential value.  Accordingly, the judgment of the district court is AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, Chief Judge, United States District Court for the District of Nebraska


2
 The Honorable Kathleen A. Jaudzemis, United States Magistrate Judge for the District of Nebraska